 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

pe a ee i i eee ee ee me ee ee ee ee xX
UNITED STATES OF AMERICA :
-against- : No. O01 Cr. 257 (JFK)
GINO BRUNETTI a/k/a Herbert : ORDER
Alberto Cruz-Ruiz,
Defendant. :
mee ee ee ee xX

JOHN F. KEENAN, United States District Judge:

Defendant Gino Brunetti’s letter request for appointment of
counsel is DENIED. The Court will mail a copy of this Order to
Brunetti today.

SO ORDERED. fig

fo / <
Dated: New York, New York Lofiw tl (EE yp hg!
June 8, 2021 f

 

ff John F. Keenan

“United States District Judge

 

 

 
